                    Case 7:17-cv-00622-KMK Document 141 Filed 04/13/21 Page 1 of 2
                    Case 7:17-cv-00622-KMK Document 142 Filed 04/15/21 Page 1 of 2


                                    BE.LOOCK LEVINE                  &    HOFFMAN LLP
                                                                                            MEMO ENDORSED
                                    99 PAR.K AVENUE:,                  PH/2EST" FLOOR
                                                  NEW YORK, r<tY. IOOIE5

JONA7HAN MOOR£                                        1EL:   12121 490_.o,u:>o                COUNSCL.
DAV ID- B, RANKIN
                                                     l'AX: t212l   217-eeeo                   BAUCE£. TAAUNEA
LUNA DROUSI
                                                       WEBSITE: blhny.aom                     PETER S . MATORIN
MARC A . CANNAN
                                                                                              KAA£N L. DIPFOLD
CYNTMIA ROLLINGS
                                                                                              MAR.JORY 0. FIELDS
.JONATWIN K. POLLACK
                                                                                              EMILY JAN£ GlOODM.-.N
HDIFIY A, 01.U<3'ACZ                                                                            UUS'IIC£ NYS $IJIPA04£ C°'-RT, R£TJ
STD'tCN J ; 81.UMli:AT
litYR9N Kl.00(:1( 11929• 20U51
LAWR£NC£ 5' LCVIN£ U934•200'4l                         April 13, 2021
C.LIOT L , HOF"f'MAN ll929•20U!51                                                              Rel!' :   8258.01
                                                                                              WAITCA's OIFl£CT CONTACT:

                                                                                                 212-277-5825
                                                                                              drankin@blhny.com
     VIAECF

     Honorable Kenneth M . Karas
     United States District Court
     Southern District of New York
     300 Quarropas Street
     White Plains, NY 10601-4150

                Re:       Lara-Grimaldi v. County ofPutnam, et al., 17-cv-622-KMK

     Your Honor:

             Our firm represents the plaintiff Nancy Lara-Grimaldi in the above-referenced matter. We write at
     Your Honor's direction in Dkt. 140. The undersigned and the attorney for the County of Putnam have
     conferred and suggest the following plan to adjudicate Ms. Lara-Grimaldi's Monell claim.

                Monell discovery demands:                               April 27, 2021
                Responses to discovery demands:                         June 25, 2021
                Plaintiffs expert report: 1                             August 6, 2021
                Defendant's expert report:                              September 6, 2021
                Depositions of experts:                                 October 6, 2021

              In order to efficiently litigate Ms. Lara-Grimaldi's claims she suggests Your Honor enter partial
     judgment pursuant to Fed. R. Civ. P. 54 (b) on the dismissal of the deliberate indifference claims. The basis
     for that application will essentially be that should the Second Circuit reverse, there is an eventuality where
     the Monell claim would be tried, and even in the event of a plaintiffs verdict there would be an appeal, and
     then a second trial to determine the appropriate amount of punitive damages, if any, against the individual
     defendants. The parties propose the following briefing scheduled to litigate the Rule 54(b) issue, should
     Your Honor be willing to entertain that application.

                Plaintiffs motion:                                      May 17, 2021
                Defendants' response:                                   June 14, 2021
                Plaintiffs reply:                                       June 28, 2021

     1The parties understand this to mean all experts including damage experts.
                    Case 7:17-cv-00622-KMK Document 141 Filed 04/13/21 Page 2 of 2
                    Case 7:17-cv-00622-KMK Document 142 Filed 04/15/21 Page 2 of 2

- - - --IBECDOCK LEVrNe:--& HoFFMA~ ten--- - - - -                   - -
         Honorable Kenneth M. Karas
         April 13, 2021
         Page 2


                 These suggestions take into consideration that the undersigned will be conducting the trials of
         Thomas v. McManus et al. , l 7-cv-04025-JCM (S.D.N.Y.) commencing on April 28, 2021 and Davis v. New
         York State Department of Corrections, et al. , 16-cv-01474-TJM (N.D.N.Y.) commencing on June 14, 2021.

                   We thank Your Honor for Your continued attention in this matter.


         The schedule is approved. No extensions will
         be granted.
                                                           --~    Respectfully submitted,



                                                                  David B. Rankin


         4/15/21
